Citation Nr: 1034344	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  04-41 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for psychiatric disorder, to 
include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from August 1968 to August 1972. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania 
(RO), which denied service connection for PTSD. 

In March 2008, the Board remanded the matter on appeal for 
additional development.  The Board instructed the Agency of 
Original Jurisdiction (AOJ) to ask the Veteran to submit 
additional details surrounding his alleged inservice stressor and 
then to request that the Army and Joint Services Records and 
Research Center (JSRRC) attempt to verify the reported stressor.  
Conditional upon the verification of the inservice stressor 
event, the AOJ was instructed to obtain any outstanding pertinent 
treatment records and schedule the Veteran for a VA examination. 

The Board is cognizant that during the course of this appeal, the 
Court of Appeals for Veterans Claims (Court) in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), held that VA should consider 
alternative current conditions within the scope of the filed 
claim.  Id.  The Board finds that a preliminarily review of the 
case at hand shows that Clemons is applicable here.  As such, 
other psychiatric diagnoses, as identified above, will be 
considered as part of the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran seeks entitlement to service connection for PTSD.  
The Board finds that additional development is necessary prior to 
adjudication of claim.

Pursuant to instructions in the March 2008 Board remand, the 
Veteran was sent additional notice regarding his claim in April 
2008, and he was asked to provide further information about his 
stressors.  The Veteran did not respond and no further 
development was conducted by the Appeals Management Center (AMC). 

During the pendency of this appeal, VA law and regulation 
governing service connection for PTSD have been amended.  
Specifically, the evidentiary establishing the required in-
service stressor in certain cases has been relaxed.  See 
38 C.F.R. § 3.304(f);  75 Fed. Reg. 39843-133 (July 13, 2010).  
Under the newly-revised 38 C.F.R. § 3.304(f), service connection 
for PTSD may be granted if: (1) A VA psychiatrist or 
psychologist, or contract equivalent, confirms that the claimed 
stressor is adequate to support a diagnosis of PTSD; (2) the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service; and (3) the Veteran's 
symptoms are related to the claimed stressor as determined by the 
examining VA physician.   

Additional evidence has been associated with the claims folder in 
connection with one of the Veteran's inservice stressor events.  
In a July 2010 informal argument submitted by the Veteran's 
representative, it was noted that the plane crash that the 
Veteran witnessed at Adorn Republic of Thailand Air Force Base 
(RTAB) occurred on April 10, 1970.  A general internet search 
shows there was a plane crash at RTAB on April 10, 1970 in which 
nice airmen were killed.  [11 pages of information found on the 
internet have been added to the claims file.]

Given the recent revision to 38 C.F.R. § 3.304(f) and the 
additional evidence that appears to verify one of the inservice 
stressful events described by the Veteran, the Board finds that a 
remand is necessary to complete the actions requested in the 
March 2008 Remand.  Specifically, the AOJ/RO should attempt to 
verify the stressor event through proper channels, obtain any 
outstanding records of pertinent treatment and provide the 
Veteran with a new VA psychiatric examination.  

Currently there is conflicting medical evidence as to whether the 
Veteran meets the diagnostic criteria for PTSD.  A private 
examination report dated July 2002 reflects a diagnosis of PTSD.  
It was noted that the events surrounding the September 11th 
terrorist attacks had triggered re-experiencing of traumatic 
memories from the Veteran's service.  In a February 2004 VA 
psychiatric examination report, the diagnoses were chronic 
adjustment disorder with depressed mood.  The VA examiner 
specifically noted that there was insufficient evidence for a 
diagnosis of PTSD because of the pattern of symptoms that had 
developed later in the Veteran's life.  The examiner, however, 
did not provide a medical opinion on whether any of the Veteran's 
other diagnosed psychiatric disorders were related to service. 

A new VA psychiatric examination is indicated to identify the 
exact nature of the Veteran's psychiatric disorder, and to obtain 
a medical opinion as to whether any diagnosed psychiatric 
disorder is related to the Veteran's service.  The examiner 
should be asked to specify whether the Veteran's symptomatology 
satisfies the required criteria under DSM-IV for a diagnosis of 
PTSD as defined under 38 C.F.R. § 4.125, or for another 
psychiatric diagnosis, and if so, to ascertain whether any such 
diagnosed disorder is related to service.  The VA examination 
report should be conducted in VA examination in accordance with 
the revised 38 C.F.R. § 3.304(f).  

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, obtain 
any outstanding pertinent VA or private 
treatment records.

2.  Contact the United States Army and 
Joint Services Records Research Center 
(JSRRC) and attempt to have the above-
referenced stressor event verified, 
including by comparison of the veteran's 
account with more detailed information 
documented in official sources.  
3.  After a response is received, and all 
the available records have been associated 
with the claims folder, the Veteran should 
be scheduled for a VA psychiatric 
examination to determine the following:

(a)	Does the Veteran have symptomatology 
that satisfies the required criteria 
under DSM-IV for a diagnosis of PTSD as 
defined under 38 C.F.R. § 4.125, and if 
so, is any such diagnosed disorder 
related to an inservice stressful event? 

(b)	Does the Veteran have a psychiatric 
disorder other than PTSD, and, if so, is 
any such diagnosed disorder is related to 
service?  

For any diagnosed psychiatric disorder, the 
examiner should provide a medical opinion 
indicating whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that such condition is 
related to service.  

Adequate reasons and bases for any opinion 
rendered must be provided.  All studies 
deemed appropriate in the medical opinion 
of the examiner should be performed, and 
all the findings should be set forth in 
detail.  The claims file should be made 
available to the examiner, who should 
review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  

The examiner should include in the 
examination report the complete rationale 
for any opinion expressed.  If the 
examiner is unable to address any inquiry 
sought above, then he or she should 
explain why.

4.  Then, the claim for service 
connection for a psychiatric disorder, 
to include PTSD, should be 
readjudicated.  If any benefit sought on 
appeal remains unfavorable, a supplemental 
statement of the case should be furnished 
to the Veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.


[Continued on following page]


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


